Liacos, CJ.
(dissenting). The court today reverses the suppression order of an experienced Superior Court judge. While the court is correct in noting that Commonwealth v. Rosario, 422 Mass. 48 (1996), plainly created a prospective rule, the court goes further and does not apply the pre-Rosario rule to this pre-Rosario case. Indeed, in Rosario we faced this exact situation, announced a new rule, and applied our old law. Yet the court disregards that precedent, as well as engaging in appellate factfinding, so as to avoid the Superior Court judge’s finding of deliberate, premeditated police misconduct.
The court says that the focus in this “transitional” case should be only on the reliability of the confession, i.e., the presentment delay’s effect on voluntariness. Ante at 525. The critical step for the court’s logic is the contention that in the wake of our newly fashioned bright-line safe harbor rule, there is absolutely no deterrent value in enforcing the old rule — a rule that in the most plain language possible required prompt presentment at the current session of court (or next session if court was closed).
Certainly, it is a narrow view of ordinary police behavior to think that there is no deterrent value in enforcing an old rule once a stricter rule is in place. In this case a senior police official, presumably familiar with the rule of law, called the courthouse to determine the latest time available to make presentment. He was in charge of the investigation. Once that police officer learned the hours of court, he intentionally decided not to bring the defendant to court for presentment, knowing not only that the defendant had already been in custody for over twelve hours, well past the usual hour that overnight arrestees are brought to court, but also that by reason of police delay no presentment could occur that day. There is certainly significant deterrent value in instructing police that they may not flagrantly disregard the clear dictate of Mass. R. Crim. P. 7 (a) (1), as amended, 397 Mass. 1226 *528(1986), that “[a] defendant who has been arrested shall be brought before a court if then in session, and if not, at its next session.”
The court claims that it is faithful to the approach we took in Rosario. To support this claim, the court relies on a single sentence fragment from that case, which states, “With a new rule concerning questioning before arraignment now in place, we see no reason to apply an exclusionary rule . . . .” Rosario, supra at 58. Such a reading ignores the remainder of that sentence (“no reason to apply an exclusionary rule in this case for the purpose of discouraging future improper questioning prior to arraignment” [emphasis added]). Id. Second, and more importantly, this reading of Rosario ignores the paragraph in which the above-quoted sentence is found, a paragraph in which the court expressly asked whether deterrence concerns would justify suppression. Id. Our analysis did not find deterrence to be an inappropriate concern, but rather concluded that the facts of Rosario’s case were not so different from our earlier decision in Commonwealth v. Fryar, 414 Mass. 732 (1993). Now the court would depart from that sound judicial approach, setting aside deterrence consideration altogether.1
Rosario is ignored in another way. In a brief footnote it is said that the result of that earlier case “assumes that a deliberate delay of presentment for the purpose of procuring a statement is not itself fatal.” Ante at 526 n.9. That is not the holding of Rosario, where we fashioned a prospective rule that requires suppression of statements made after any six-hour delay, “deliberate” (in the sense of delay to obtain a statement, see Rosario, supra at 53) or not.2
Also supposedly justifying the result in this case is Commonwealth v. Ortiz, 422 Mass. 64 (1996), decided along with Rosario. In Ortiz we refused to suppress statements made within the six-hour safe harbor although that prospective rule *529was not yet in effect. See Ortiz, supra at 68. See also id. at 70 (Liacos, C.J., concurring in part). I agree with the court’s statement that, “we certainly would not apply a more stringent rule retroactively than we established prospectively.” Ante at 525. It makes no sense to send inconsistent signals, giving remedy when the past police conduct would now be acceptable. There is no deterrent value, only confusion, in such messages, and so we took that course in Ortiz. Ortiz, however, provides no shelter for what the court is doing here.
The situation we now face presents the precise opposite of the Ortiz facts. On the present facts, the police conduct certainly would require suppression under the new rule of Rosario and might require suppression under the old rule. Suppression, even based solely on the old rule, still sends a consistent message of deterrence, albeit a slightly “broader” deterrent message that police ought not openly flout a fundamental, century-and-one-half-old rule of criminal procedure. See Tubbs v. Tukey, 3 Cush. 438, 440 (1849). In the final analysis, only slight of hand allows the court to decide that, although we made a decision in Rosario generally to toughen the standards for prompt presentment,3 we can apply a watered-down version of prior law to “transition” cases such as this one.
It remains to evaluate, under pre-Rosario standards, the police behavior in this case. The court correctly notes that we have not yet suppressed evidence because of delay in presentment alone. I suspect that this fact is a result of the clarity of even the pre-I? osario rule — demanding rapid presentment — rather than our approval of a host of delays. We have traditionally looked to “(1) whether Miranda warnings were given; (2) the circumstances, including the passage of time between the illegal arrest and the confession; and (3) the purpose and flagrancy of the official misconduct.” Rosario, supra at 52, citing Commonwealth v. Sylvia, 380 Mass. 180, 183-184 (1980).
Admittedly, Miranda warnings were given here. Fortu*530itously, Butler began to make incriminating statements shortly after the police made their deliberate decision to delay presentment for three more days. Thus, the time between the arrest and some of the inculpatory statements is slightly shorter than in Rosario.4 Nevertheless, calculating by hours of delay is deceiving and ignores our prior methodology. In Rosario the arrest came so late in the day that presentment could not be made. The only delay caused by police was in holding the arrestee beyond the ordinary time to bring overnight arrestees to court, i.e., the same situation as in Fryar, supra. See Rosario, supra at 53, 58. In Butler’s case the statement came not only after the normal presentment hour, but so late that presentment could not even be made the same day as other overnight arrestees.
Butler’s statements were the direct product of continued interrogation after the police decision to delay. Contrast Commonwealth v. Perito, 417 Mass. 674, 683 (1994) (detention without bail and delayed arraignment attributed to erroneous court practice not police misconduct). Our prior case law recognized that prompt presentment and police interrogation must be balanced (Rosario continues that balance with a stricter rule). Balance does not mean prompt presentment must be sacrificed altogether. No reasonable law enforcement official, knowing what the police knew here, would have believed it proper to continue detaining Butler without presentment.
The court somehow believes that the presentment delay itself does not count at all, and neither do the other “circumstances.” Ante at 524. The court gives lip service to the right question, whether “this is . . . one of those exceptional cases . . . of such outrageously long delay that suppression is required simply as an expression of our disapproval.” Ante at 526. Yet after the new and seemingly separate question, one gets from the court’s opinion only more of the voluntariness inquiry. The new question deserves at least a new analysis. This is another example, despite the pre-Rosario three-prong test, of making only one prong count in this case. As for the “circumstances” here, the court admits that the interrogation “was not genteel.” Ante at 522. The police captain first called *531the court, was told what to do, and then flagrantly ignored what he had been told.
By even the most conservative calculation, the longest delay (that ultimately produced incriminating statements) litigated in a reported case in this Commonwealth is fifty-seven hours from arrest to presentment. See Commonwealth v. Banuchi, 335 Mass. 649, 656 (1957) (crime occurred at 9 p.m. Sunday, presentment at about 9 a.m. Wednesday). In the case before us today the delay was eighty hours, a full day longer than Banuchi.5 Furthermore, here the interrogation did not simply drag on.6 The police made a conscious decision after twelve hours of detention to hold the defendant for at least sixty-eight additional hours.7
Finally, I take issue with what might charitably be labelled appellate factfinding. The court apparently does this to reach its conclusion by avoiding focus on the eighty-hour delay and the deliberate and premeditated violation of rule 7 (a) (1). In reciting the facts, the court painstakingly describes its own view of the unfolding investigation and the police interrogation of Butler, which notably did not result in an actual confession, but only produced (1) Butler’s admission that he *532was present at the victim’s death, (2) some other statements that might corroborate some independent evidence of foul play (rather than death from a drug overdose as Butler claims), and (3) a few statements that contradict independent evidence, thereby suggesting that Butler’s version of events is fabricated. Only after that recitation of the evidence against Butler is it disclosed that the inculpatory statements came after the active police decision to continue the interrogation rather than make presentment. This is a case about deliberate, egregious delay during police interrogation. We should not mask the true course of the detention as set forth by the motion judge. The court itself admits at least four times that certain facts it “finds” are not in the findings of the motion judge.8
It is true that much of that description has to do with things other than the time delays. But that is because the court expends a great deal of effort “completing] the sequence of events,” ante at 518 n.l, trying to show all the correct efforts of the police and thereby mitigate the premeditated police misconduct. Yet, all we learn is that the police offered Butler one telephone call, provided Miranda warnings, and refrained from further questioning once Butler indicated a desire to speak to an attorney.9 Even if all of that is true, it does not vitiate the fact that in advance of that “compliance” the police made a deliberate decision to hold Butler for a significant additional time before bringing him to court. The motion judge understood this, for her lengthy and considered memorandum and order is tightly focused on the presentment issue. The question before us is whether there was a delay in presentment that warrants suppression. Appellate factfinding is always a troublesome practice. Here the court has used *533that practice to relate immaterial facts that camouflage the real issue — what result should be had in the most egregious case of prejudicial presentment delay ever to be found in the Massachusetts Reports. I dissent.

I entirely agree that law enforcement personnel should be able to rely on statutes, rules of court, and case law. I only disagree, as discussed in my dissent in Commonwealth v. Rosario, 422 Mass. 48, 62-63 (1996) (Liacos, C.J., dissenting), when we go beyond allowing police to rely reasonably on the rule, but also deny remedy when the police stretch and test the outer boundaries of the judicial gloss.


The delay must result neither from natural disaster or emergency nor result from the arrestee’s own conduct such as intoxication. See Rosario, supra at 56-57.


One way to view Commonwealth v. Ortiz, 422 Mass. 64 (1996), is to see it as involving the relatively rare case in which the new Rosario rule actually works in favor of the police. Under prior law, in some cases suppression might have been appropriate even with less than a six-hour presentment delay. The combination of a balancing of interests with a bright-line approach creates a rule that in some situations works in favor of the police and in some situations in favor of the arrestee.


The court glosses over Butler’s Saturday statements, which came approximately thirty-six hours into his detention.


I note that several extenuating circumstances existed in Commonwealth v. Banuchi, 335 Mass. 649 (1957). The presentment issue was dictum, as the court ordered a new trial on other grounds. The court indicated that Banuchi was very likely intoxicated for a significant period of the delay. Id. at 653, 656. See and compare Rosario, supra at 56-57 (safe harbor tolled until arrestee becomes sober). Finally, in Banuchi the defendant testified, repeating at trial the inculpatory statements made to police. Thus, cumulative evidence would have rendered any error harmless.


The result might be different if the criminal activity under investigation is complicated, such as a large conspiracy or white collar crime, and the confession itself consumes a great deal of time in the telling.


The judge expressly found that the police were informed that no presentment would be possible unless the defendant were in the courthouse by 1 p.m., and that the police made a decision to miss that deadline. The police therefore knew that no presentment could occur until the next Monday, since it is common knowledge that our courts are not open weekends. See Jenkins v. Chief Justice of the Dist. Court Dep’t, 416 Mass. 221, 225 (1993).
It appears that the police made presentment in the ordinary course on Monday morning. At the time they decided to delay presentment they knew that it would be a three-day delay. At the critical moment of decision, the police knew Butler had been in custody for over twelve hours and that he would not be presented for initial appearance until Monday morning, another sixty-eight hours. The intentional delay here is the most egregious one of record in this Commonwealth.


In several additional places the court simply notes that there is evidence or testimony that indicates certain facts. Of course, the motion judge, after hearing the witnesses first hand, reached the opposite conclusion from today’s majority. While we have, on occasion, drawn implicit findings from a motion judge’s memorandum of decision in order to uphold a judge’s rulings, I am aware of no instance where we have done so, as here, to reverse such rulings. See Bruno v. Bruno, 384 Mass. 31, 35-36 (1981). Cf. East Coast Steel Erectors, Inc. v. Ciolfi, 417 Mass. 602, 603 n.2 (1994). See also Matter of Jane A., 36 Mass. App. Ct. 236, 240 (1994).


Approaching an appellate record in this way is, I humbly suggest, not appropriate for an appellate court of this stature.